ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Colonna’s Shipyard, Inc.                       ) ASBCA No.          62365
                                               )
Under Contract No.     N50054-17-C-0007        )

APPEARANCES FOR THE APPELLANT:                    J. Travis Pittman, Esq.
                                                  Chidinma P. Okogbue, Esq.
                                                   Holmes Pittman & Haraguchi, LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Brian S. Smith, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 5, 2020




                                               CHRISTOPHER M. MCNULTY
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62365, Appeal of Colonna’s
Shipyard, Inc., rendered in conformance with the Board’s Charter.

      Dated: August 5, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals